234 F.2d 119
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant,v.J. Paxson AMIS, Administrator of the Estate of W. G. Evans, Deceased, Appellee.
No. 12690.
United States Court of Appeals Sixth Circuit.
June 8, 1956.

Alvin O. Moore, Chattanooga, Tenn. (Silas Williams, Jr., Spears, Reynolds, Moore & Rebman, Chattanooga, Tenn., on the brief), for appellant.
W. Neil Thomas, Jr., Chattanooga, Tenn., (Folts, Brammer, Bishop & Thomas, Chattanooga, Tenn., on the brief), for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment entered in the United States District Court against the appellant insurer involves the issue of whether a clause in an insurance policy, relating to the replacement of a newly acquired automobile for the automobile described in the policy, covered a new two-ton truck bought by the insured where the car described in the policy was traded in on the truck.


2
The United States District Judge held that, upon all the evidence in the case, he was of opinion that the truck in fact replaced the originally insured car, for both pleasure and business, so as to be covered by the policy of insurance, no primary or exclusive commercial use having been shown sufficiently to warrant a finding that the truck was being operated other than in the manner expressly permitted under the policy terms as a pleasure and business vehicle.


3
After due consideration and deliberation upon the record and upon the oral arguments and printed briefs of the contending attorneys, we hold that, for the reasons stated in his opinion, which served as findings of fact and conclusions of law, Judge Darr decided the case correctly.


4
The judgment of the district court, as modified by that court, is therefore affirmed; and the cause is remanded for determination of the fee to be allowed to attorneys for appellee and for such further proceedings as shall be in conformity with this per curiam.